16598894Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.  Please the detailed office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over TANOUE (US Patent # 2008/0282031) in view of Uchiyama et al. (US Pub. 2007/0057044).	

Regarding Independent claim 21 30 and 37, TANOUE discloses a memory device comprising: physical memory configured to be accessed according to a plurality of access types including at least a random write access mode, a sequential write access mode, a sequential read access mode; a communications interface configured to receive a command from a host device indicating an access need; and a controller configured to: receive, from the host device via the communications interface, the command ([0109]: The access type analyzing device 154 is adapted to refer to the information of the request addresses in the request address history information storage device 174 for addresses of previously issued commands from the address history and to analyze the access as a sequential access if the command to be issued currently follows the last issued command, while analyzing the access as a random access and detecting a random read access to the HDD if the command to be issued currently does not follow the last issued command); and 
configure, based at least in part on the command and the indication, access to the at least the portion of the physical memory according to the particular access type ([0151] & [0158]: The RAID controller 350 includes: random read response time monitoring device 351 including request address history information storing device 352, access type analyzing device 354, random read access command issue time storing device 356, and random read access command response time determining device 358.  Random write access command response time monitoring device may be provided) ([0119]: The RAID controller 150 also monitors random read response time. The RAID controller 150 stores history information of request addresses of read commands issued to the HDD and refers to the address history information for addresses of previously issued commands, and then analyzes the access as a sequential access if the command to be issued currently follows the last issued command, while analyzing the access as a random access and detecting a random read access to the HDD if the command to be issued currently does not follow the last issued command.). 
 access types including at least a random write access mode access types including at least a random write access mode, a sequential write access mode, a sequential read access mode, and a random read access mode ([0013]: the command mode such as random access or sequential access and the command queueing state in the command queue are analyzed to instruct the disk control section to perform read/write processing). 

However, TONOUE does not specifically teach wherein the command includes an indication of a particular access type of the plurality of access types for access to at least a portion of the physical memory
Uchiyama teaches wherein the command includes an indication of a particular access type of the plurality of access types for access to at least a portion of the physical memory ([0057]: When it wants to share the resources of the common application 105, the service application 103 executes a resource share request (S501). For this purpose, it sends a resource share request command A501 to the common application 105. Here, it is noted that the resource share request command A501 includes an ID and access type of the service application 103. The access type represents a category of an access to the resources, more specifically the reading, writing and execution on the resources.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the resource share request command including an ID and access type of the service application, as taught by Uchiyama into the storage medium control unit of TANOUE in order to prevent illicit access to resources.

Regarding claim 22, TANOUE teaches wherein the command includes a metadata portion (i.e., history information) designating the particular access type ([0119]: The RAID controller 150 also monitors random read response time. The RAID controller 150 stores history information of request addresses of read commands issued to the HDD and refers to the address history information for 
Regarding claim 23, TANOUE teaches wherein the portion of the memory device remains configured according to the particular access type until a new command indicating a second particular access type is received ([0104] and [0105]). 
Regarding claim 24, TANOUE teaches a register that is settable with information indicating the particular access type, the information comprising one or more bits that have been set to invoke the particular access type ([0119]). 
Regarding claim 25, TANOUE teaches wherein the command comprises information settable to designate the at least the portion of the physical memory that is configured according to the particular access type ([0119]).
Regarding claims 26 and 33, TANOUE teaches wherein the particular access type is used to access the at least the portion of the physical memory for more than one usage ([Fig.6]). 
Regarding claims 27, 35 and 39, TANOUE teaches wherein the particular access type comprises the random write mode ([0159]). 
Regarding claims 28, 34 and 38, TANOUE teaches wherein the particular access type comprises the random read mode ([0151]). 
Regarding claims 29 and 36, TANOUE teaches wherein configuring access to the at least the portion of the physical memory according to the particular access type comprises replacing a default access type with the particular access type ([0125: if it is determined not to be sequential to the request address of the last read command in the access type analyzing step S202, that is, the command is 
Regarding claim 31, TANOUE teaches wherein the command comprises information settable to invoke the particular access type, the information comprising one or more bits that invoke the particular access type ([0119]). 
Regarding claim 32, TANOUE teaches wherein the command comprises information settable to designate the at least the portion of the physical memory that is configured according to the particular access type ([0119]). 
Regarding claim 40, TANOUE teaches wherein the controller is further capable of setting information in the command to designate the at least a portion of the physical memory that is to be configured according to the particular access type, the information comprising one or more bits ([0008]-[0010]).

Conclusion
Any inquiry concerning this comm1unication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 9:30am to 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available 


/YONG J CHOE/Primary Examiner, Art Unit 2135